Case 6:19-cv-01837-CEM-LRH Document 38 Filed 12/17/19 Page 1 of 2 PageID 519



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY
COMPANY,

              Plaintiffs,
v.                                                           Case No. 6:19-cv-01837-CEM-LRH

ADVANTACARE OF FLORIDA, LLC,
CRN RECEIVABLE MANAGEMENT
LLC, ADVANTACARE MULTI-SPECIALTY
GROUP, LLC, KERRIANN FITZPATRICK, f/k/a
KERRIANN HERZOG, JOHN MANCUSO,
KENNETH HOWE, and FRANK SEVERIANO
ALVAREZ JR., M.D.,

            Defendants.
____________________________________/

     DEFENDANT ADVANTACARE OF FLORIDA LLC’S AND FRANK SEVERIANO
        ALVAREZ JR., M.D’S NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

       ______ IS              related to pending or closed civil or criminal case(s) previously
                              filed in this Court, or any other Federal or State court, or
                              administrative agency as indicated below:

          X      IS NOT       related to any pending or closed civil or criminal case filed with
                              this Court, or any other Federal or State court, or administrative
                              agency.


                                                     Respectfully Submitted,
                                                     s/Chad A. Barr_________
                                                     CHAD A. BARR, ESQUIRE
                                                     Fla. Bar No.: 55365
                                                     LAW OFFICE OF CHAD A. BARR, P.A.
                                                     986 Douglas Avenue
                                                     Suite 100
                                                     Altamonte Springs, Florida 32714
                                                     Telephone: (407) 599-9036
Case 6:19-cv-01837-CEM-LRH Document 38 Filed 12/17/19 Page 2 of 2 PageID 520



                                                chad@chadbarrlaw.com
                                                service@chadbarrlaw.com
                                                frances@chadbarrlaw.com


                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was furnished to the following

recipients via electronic mail: David Spector, Esquire at david.spector@hklaw.com, James

Duffy,     Esquire,   at   james.duffy@hklaw.com,     Joseph   Valdivia,   Esquire    at

joseph.valdivia@hklaw.com, Bruce Rosenberg, Esq. at rosenberg@rosenberglawpa.com, and

Alexis Rosenberg, Esq. at arosenberg@rosenberglawpa.com, and Gregory Zitani, Esquire, at

greg.zitani@westcolaw.com on this 17th day of December 2019.

                                                s/Chad A. Barr_________
                                                CHAD A. BARR, ESQUIRE
                                                Fla. Bar No.: 55365
                                                LAW OFFICE OF CHAD A. BARR, P.A.
